OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO' SR. ALDREY.
La mayoría de este tribunal revocó la sentencia de la corte inferior en este pleito en cuanto impuso las costas a los demandantes por las razones que expresó en la siguiente manera:
“Por Cuanto en este caso no estamos enteramente exentos de duda en cuanto a si el perito Mr. Osborn demostró suficientemente la falsificación de las papeletas presentadas y la opinión de la corte sentenciadora deja en duda el hecho de si la corte no descansó si-quiera en parte en la opinión de dicho perito, estando inclinados, sin embargo, a respetar la opinión de la corte con respecto a la fal-sedad de las papeletas presentadas y no hubiéramos revocado la sen-tencia por razón de ese fundamento;
“Por Cuanto por otra parte, se nos hace completamente impo-sible, con esta duda en nuestra mente, y habiendo sido necesaria la demostración de un perito, ver la temeridad de los demandantes;
“Por Cuanto, quizás si ésta hubiera sido una acción entablada por el Partido Republicano y la falsedad de las papeletas se hu-biera demostrado, entonces puede que el Partido Republicano fuera responsable por los actos de sus agentes debidamente autorizados, si tal agencia fuera demostrada;
*686“Por Cuanto, éste es, sin embargo, un pleito establecido por Pedro Juan Barbosa'y otros y no se demostró que ellos fueran los agen-tes autorizados del Partido Republicano en el manejo de las papele-tas y no bubo prueba de que ellos tuvieran intervención alguna en los supuestos fraudes o falsificación, o conocimiento de ellos;
Por tanto, no encontrando justificación para la condena de cos-tas, la sentencia debe ser revocada y se revoca a ese respecto.”
He disentido de esa resolución porque estando en duda la mayoría del tribunal sobre si el perito Sr. Osborn demos-tró suficientemente la falsificación de las papeletas electora-les presentadas como prueba por los demandantes, debió res-petar la condena en costas beaba por la corte inferior ya que no tiene la certeza -de que el perito no probó la falsifi-cación, con mayor motivo cuanto que declara que por ese fundamento no hubiera revocado la sentencia. Además, el becbo de ser necesaria la intervención de un perito para comprobar una falsificación no es motivo para no ver teme-ridad en la parte que presenta el documento que se declara falsificado; y sentada la regla de la mayoría en este ex-tremo no será posible que se considere temeraria a una parte que funde su derecho en documentos que son declarados fal-sificados.
En cuanto al otro fundamento de la revocación, ya se considere el principal o el único, diré que tampoco es motivo para revocar la condena de costas el becbo de que la aqción no ba sido establecida por el Partido Republicano sino por personas que no se ba demostrado que fueran los agentes autorizados del Partido Republicano en el manejo de las pa-peletas y que no bubo prueba de que los demandantes tu-vieran intervención alguna en los supuestos fraudes o fal-sificaciones o conocimiento de ellos, porque la falsificación o fraude no es supuesta sino declarada por sentencia, cuyo particular dice la mayoría lo hubiera confirmado, y porque el becbo de que la acción no baya sido establecida por el Par-tido Republicano sino por algunos de sus miembros no me *687parece motivo para revocar la condena en costas porque ann cnando el pleito fné establecido por algunas personas y no por el Partido Eepublicano, éste, sin embargo, hubiera sido el beneficiado con el éxito del pleito más bien que las perso-nas afiliadas a ese partido que lo establecieron. Creo que nadie dudará de que ganándolo los demandantes el benefi-cio del pleito era para el Partido Eepublicano más bien que para las personas que lo iniciaron porque el Partido Eepu-blicano conseguía la administración municipal de San Juan, sin que fuera' de importancia las personas que habían de representar a ese partido, por lo que si para conseguir ese fin en beneficio del Partido Eepublicano los demandantes presentaron papeletas electorales que han sido declaradas falsificadas, entiendo que estuvieron bien condenados en las costas aunque el Partido Eepublicano, como tal, no fuera el demandante y aunque no se haya probado quién o quiénes falsificaron dichas papeletas ni que los demandantes tuvie-ron conocimiento de tal falsificación porque si esas papele-tas no hubieran sido declaradas falsificadas el Partido Ee-publicano y los demandantes hubieran conseguido el resul-tado beneficioso que esperaban de esa prueba.
Pero independiente de esas cuestiones entiendo que aun teniendo razón la mayoría en los motivos de su resolución no debió revocar la condena de costas porque hay otros mo-tivos que la sostienen, pues al no admitir la corte inferior como prueba las expresadas papeletas presentadas por los demandantes y al declarar que habían sido alteradas (tampered with), después de consignar que aunque no se cum-plió estrictamente con la ley usando para cerrar los sacos en que se guardaban las papeletas cerraduras de seguridad con dos llaves, una de las cuales la guardara el Superinten-dente de Elecciones y la otra el presidente de la junta local de elecciones, habiéndose usado candados patente Sargeant, entendía que se había dado cumplimiento substancial a la ley; y después de decir que la envoltura del paquete que *688contenía las papeletas tenía el papel roto por uno de sus extremos, desde la esquina hasta el centro donde se encon-traba el cordón que lo amarra y que el lacrado que tenía carecía dé sello o marca distintiva, declaró que no daba cré-dito a la .declaración del Inspector Republicano Rodríguez, testigo de los demandantes: que no declararon-el secretario y el recusador republicano pero sí los del Partido Unionista quienes habían declarado con firmeza, y que aparte de la declaración del Sr. Osborn hay las razones que él dió, las demostraciones que hizo y el examen cuidadoso que verificó la corte de las papeletas discutidas, lo cual enlazado con toda la evidencia del caso llevó a la corte inferior a la con-clusión que antes hemos dicho.
Como se ve la corte inferior fundó su sentencia, entre otras cosas, en no haber creído al Inspector Rodríguez, tes-tigo de los demandantes: en que éstos no presentaron al secretario y al recusador republicano: en haber dado cré-dito a los testigos de los demandados y en'el examen cuida-doso que por sí hizo de las papeletas, y siendo esto así la condena de costas era procedente por carencia de prueba de los demandantes, independientemente de que no se pro-bara que ellos falsificaron las papeletas ni que tuvieron co-nocimiento de tal hecho, a pesar de lo cual es revocada la sentencia no obstante haber declarado repetidas veces este tribunal que no procede revocar una sentencia cuando está sostenida por algún fundamento y a pesar de que la ley deja a la discreción de la corte sentenciadora el apreciar la temeridad de los litigantes para la imposición de las costas y que en muchas ocasiones hemos dicho que no iremos contra el ejercicio de esa discreción por la corte inferior a me-nos que se nos demuestre un claro abuso de esa facultad dis-crecional, lo que no aparece justificado en la resolución de que disiento.